The opinion of the Court was delivered by
Sergeant, J.
The first objection relied upon in this case to the entry of a nonsuit on the trial is removed by the provisions of the Act of Assembly of the 31st March 1823, section 1, which expressly authorizes the course of proceeding pursued on the trial by the plaintiffs.
But the other objection to the verdict as defective for want of sufficient certainty, it is not so easy to get over. In ejectment the verdict must be certain as to the .premises recovered, or at least capable of being rendered certain, by a reference to something of a permanent and public nature, by which the title may be ascertained, otherwise its termination would be but the beginning of new litigation. A reference, therefore, to a matter of record, as a recorded deed, or a diagram found by the jury and filed *248of record with the verdict, like the draft of a road in the Quarter Sessions, or to natural or artificial boundaries on the ground, might be sufficient. Perhaps in the present case, had the verdict ended with giving to the plaintiffs the undivided four-tenths of one-third of 104 acres, part of the tract of 208 acres named in the writ, being the western part of the tract, it might be supported, leaving to the plaintiffs the risk of taking possession according to it, as it is said in the books that the writ of possession is drawn up in general terms, commanding the sheriff to give the plaintiff the possession of his term of and in the premises recovered in the ejectment, but without any particular specification of the lands whereof he is to make execution; and that it is the practice for the plaintiff, at his own peril, to point out to the sheriff (who may require indemnity) the premises whereof he is to give possession; and if he takes more, the court will interfere. Adams on Eject. 307-8. But here the plaintiffs are not left by the jury to that course, for they are to take what lies west of the line proved by Robert Silverthorn to have been made as a division line of the whole tract in the spring of the year 1801, by and between Daniel O’Keson and Nicholas O’Keson. Who can tell how this line is to appear ? Nothing is referred to as showing it to future times; it rests merely on the evanescent oral proof of a witness given during the trial. Yet by it, and by it alone, the plaintiffs are to take and hold. For this reason, we are obliged to set aside the verdict and judgment.
Judgment reversed, and venire de novo awarded.